        Case 1:18-cv-00737-AWI-JLT Document 71 Filed 07/23/20 Page 1 of 2


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   MASTRONARDI INTERNATIONAL                              Case No.: 1:18-cv-00737 AWI JLT
     LIMITED,
12
                                                            ORDER CLOSING THE ACTION
                    Plaintiff,
13                                                          (Doc. 70)
            v.
14
     SUNSELECT PRODUCE (CALIFORNIA),
15   INC.,
16                  Defendant.
17
18   AND RELATED CROSS AND
19   CONSOLIDATED ACTIONS
20
21          The parties have stipulated to this consolidated action being dismissed with prejudice and

22   with the parties bearing their own fees and costs. (Doc. 70) Part of their stipulation is that Doc. 1 of

23   the case consolidated into this one, Case Number 1:20-cv-00735, be sealed. However, the Court has

24   already sealed the unredacted copy of that document and the public docket reflects only a redacted

25   copy. Counsel have provided no information supporting sealing of the redacted copy as required by

26   Local Rule 141.

27          In any event, the Federal Rules of Civil Procedure Rule 41 makes stipulations to dismiss

28   effective immediately without further order of the Court. Because all parties who have appeared in


                                                        1
        Case 1:18-cv-00737-AWI-JLT Document 71 Filed 07/23/20 Page 2 of 2


1    the action signed the stipulation, it “automatically terminate[d] the action.” Wilson v. City of San

2    Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this

3    action.

4
5    IT IS SO ORDERED.

6       Dated:     July 22, 2020                               /s/ Jennifer L. Thurston
7                                                      UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        2
